  Case 2:21-mj-00002-MV ECF No. 4-2, PageID.82 Filed 01/19/21 Page 1 of 3




                            ATTACHMENT A
                  DESCRIPTION OF PLACE TO BE SEARCHED

      The property, located at 57629 Waterworks Street, Calumet, Michigan, is

described as a two story, light colored vinyl clad house, with the name DRESCH

posted on the mailbox. The three photographs below depict the residence and vehicles

parked on the curtilage of the property:
Case 2:21-mj-00002-MV ECF No. 4-2, PageID.83 Filed 01/19/21 Page 2 of 3




                                  -2-
Case 2:21-mj-00002-MV ECF No. 4-2, PageID.84 Filed 01/19/21 Page 3 of 3




                                  -3-
